OPINION — AG — ** PRESIDENTIAL PREFERENTIAL PRIMARY ACT — PROCEDURES — STATE ELECTION BOARD ** (1) THE OKLAHOMA PRESIDENTIAL PREFERENTIAL PRIMARY ACT (THE ACT) OF 1986, 26 Ohio St. 20-101 [26-20-101] ET SEQ., IS CONSTITUTIONAL. (2) WHETHER THE DEMOCRATIC PARTY OF THE UNITED STATES OR THE OKLAHOMA STATE DEMOCRATIC  PARTY MAY BE COMPELLED BY STATE GOVERNMENTAL OFFICIALS TO ADHERE TO PROVISIONS OF THE OKLAHOMA PRESIDENTIAL PREFERENTIAL PRIMARY ACT IN CASES WHERE PROVISIONS OF THE ACT DIRECTLY CONFLICT WITH DULY ADOPTED RULES OR PROCEDURES OF THE NATIONAL OR LOCAL PARTY PRESENTS QUESTIONS OF FACT WHICH CANNOT BE ANSWERED IN AN OFFICIAL ATTORNEY GENERAL OPINION. (3) THE LEGISLATURE HAS LAWFULLY REPOSED DISCRETION IN THE STATE ELECTION BOARD TO DETERMINE THE DATE UPON WHICH THE OKLAHOMA PRESIDENTIAL PREFERENTIAL PRIMARY SHALL BE CONDUCTED. (ELECTION DATE, PRESIDENTIAL NOMINATIONS, PARTY CONVENTIONS, AMEND 1, ASSOCIATIONAL RIGHTS, PRIMARY ELECTIONS) CITE: ARTICLE IV, SECTION 1, ARTICLE V, SECTION 36, 19 Ohio St. 381 [19-381], 26 Ohio St. 12-018 [26-12-018], 26 Ohio St. 20-101 [26-20-101], 26 Ohio St. 20-104 [26-20-104](D), 26 Ohio St. 20-104 [26-20-104](E), 26 Ohio St. 20-104 [26-20-104](F), 26 Ohio St. 20-104 [26-20-104](G) (JAMES B. FRANKS)